                      Case 2:19-cr-00081-JCM-DJA Document 50 Filed 02/17/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:19-CR-81 JCM (DJA)
                 8                                           Plaintiff(s),                   ORDER
                 9           v.
               10     OSCAR OWALDO BUSTOS-GONZALEZ,
               11                                          Defendant(s).
               12
               13            Presently before the court are defendant Oscar Bustos-Gonzalez’s motions for remedy
               14     and compassionate release. (ECF Nos. 46, 47, 48). The government responded, (ECF No. 49),
               15     to which defendant filed no reply.
               16            On October 26, 2020, this court examined and denied defendant’s first motion for
               17     compassionate release:
               18           This court finds that defendant’s petition fails to present conditions that place defendant
                            at a heightened risk of severe adverse reactions from COVID-19. Defendant is a 25 year
               19           old man with no health conditions that put him at an undue risk. He has merely
                            contracted COVID-19 before and alleges that his facility is woefully inadequate in
               20
                            handling the pandemic.
               21     (ECF No. 44).
               22            Yet, defendant moves again for compassionate release without new justification. (ECF
               23     No. 46). He also moves for remedy, because “the court terminated [his earlier motion for
               24     compassionate relief], instructing petitioner to refile.” (ECF No. 45). This court is not aware of
               25     any such activity on the first motion for compassionate relief. The motion was briefed and
               26     denied. (ECF No. 44).
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cr-00081-JCM-DJA Document 50 Filed 02/17/21 Page 2 of 2



                1            These motions do not reflect the state of the docket, and thus appear to be made in error.
                2     However, this court has already determined that defendant is not suited for compassionate relief,
                3     and the instant motions present no reason for this court to depart from its prior decision.
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
                6     remedy (ECF No. 46) be, and the same hereby is, DENIED.
                7            IT IS FURTHER ORDERED that defendant’s motion for compassionate release (ECF
                8     No. 47) be, and the same hereby is, DENIED.
                9            DATED February 17, 2021.
              10                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
